Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiff against defendants, with costs. The fifth finding of fact is reversed and this court finds the ninth finding of fact proposed by plaintiffs. The reassignment and delivery to plaintiffs, before the commencement of the action, of the promissory notes in question, carried with it the chattel mortgage given as collateral security therefor. (Stillman v. Northrup, 109 N. Y. 473.) It was unnecessary for the appellants to exhaust their remedy upon the mortgage before suing upon the notes. (Kmetz v. DeRonde, 231 N. Y. 641.) Young, Rich, Kapper, Hagarty and Carswell, JJ., concur.